Cobb, J.
When this case was here before, it was held that the evidence was sufficient to raise a presumption of negligence against the company, and a judgment granting a nonsuit was reversed. 113 Ga. 642. The evidence in behalf of the plaintiff was substantially the same as that on the former trial, and the evidence relied on by the defendant to rebut this presumption of negligence-was not of such a character as to require a finding that there was-no negligence. Judgment affirmed.

By five Justices.